Case: 18-14669   Date Filed: 09/03/2019   Page: 1 of 9


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14669
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:17-cv-01913-DNF



CARETTA KNIGHT,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 3, 2019)

Before TJOFLAT, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 18-14669       Date Filed: 09/03/2019      Page: 2 of 9


       Caretta Knight appeals the district court’s order affirming the final decision

of the Social Security Commissioner denying her application for disability and

supplemental security income (“SSI”) benefits. Knight argues on appeal that the

Administrative Law Judge (“ALJ”) erred in assessing her educational level by

(1) stating in his written decision that she had a high school education, and

(2) finding that she had a ninth-grade, or limited, education, rather than a marginal

education. For the following reasons, we affirm the denial of benefits.

                                              I.

       Knight applied for disability and SSI benefits in June 2014, alleging a

disability onset date of March 21, 2013, due to various medical ailments. Knight

answered “9th grade” when asked to select “the highest grade of school

completed.” She also answered “no” to a question asking if she had attended

special education classes.

       On September 12, 2016, the ALJ held a disability hearing, at which Knight

was represented by counsel. At the hearing, Knight testified that she “finished the

ninth grade,” and had attended a few months of tenth grade, but that she often had

issues with comprehension and understanding her teacher. She also testified that

she was in special-education classes.1 At the hearing, the vocational expert (“VE”)



1
 After the hearing, Knight submitted her academic records. These records did not reflect
enrollment in special education classes.
                                               2
                Case: 18-14669        Date Filed: 09/03/2019       Page: 3 of 9


testified that Knight had a ninth-grade education. He also testified about jobs that

existed in the national economy that a person like Knight could perform

considering Knight’s age, education, and work experience, and certain hypothetical

limitations. The limitations were that Knight could work at a sedentary level, with

such work restricted to only occasionally being able to climb and only performing

unskilled work with a specific vocational preparation (“SVP”) level of 1 or 2 that

entailed no more than simple, routine, repetitive tasks.

       The ALJ denied disability and SSI benefits in his October 11, 2016,

decision. After carefully considering the entire record, the ALJ found that despite

some impairments Knight had the residual functional capacity (“RFC”) to perform

sedentary work as defined in 20 C.F.R. § 416.967(a), 2 and could perform unskilled

work with an SVP level 1 or 2. The ALJ found that Knight was able to perform

only simple, routine, repetitive tasks, and in making that finding, the ALJ noted

that Knight was “a 48-year-old female, with a ninth-grade education.” Later in the

decision, however, the ALJ concluded that Knight had “at least a high school

education.”




2
  “(a) Sedentary work. Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools. Although a
sedentary job is defined as one which involves sitting, a certain amount of walking and standing
is often necessary in carrying out job duties. Jobs are sedentary if walking and standing are
required occasionally and other sedentary criteria are met.” 20 C.F.R. § 416.967(a).
                                                3
              Case: 18-14669    Date Filed: 09/03/2019   Page: 4 of 9


      The ALJ concluded that, considering Knight’s age, education, work

experience, and RFC, there were jobs that existed in significant numbers in the

national economy that she could perform. In making this finding, the ALJ recalled

that the VE testified that Knight would be able to perform the occupational

requirements of, for example, an order clerk for food and beverage, a microfilm

document preparer, or an addresser. The ALJ determined that the VE’s testimony

was consistent with the information contained in the Dictionary of Occupational

Titles. Based on the VE’s testimony, the ALJ concluded that Knight was “capable

of making a successful adjustment to other work that exist[ed] in significant

numbers in the national economy.” The ALJ therefore found that Knight was not

disabled. On June 14, 2017, the Appeals Council denied Knight’s request for

review.

      Knight then challenged the ALJ’s decision before the district court and

consented to proceed before a magistrate judge. In a memorandum opinion and

order, the magistrate judge affirmed the decision that Knight was not disabled. As

relevant to this appeal, the magistrate judge acknowledged that the ALJ’s

numbered finding that Knight had “at least a high school education” was incorrect,

but found that the mistake appeared to be “typographical given the ALJ’s

acknowledgement in the body of the decision that [Knight] had a ninth grade

education” so the error was harmless.


                                         4
                Case: 18-14669      Date Filed: 09/03/2019      Page: 5 of 9


       Knight appealed to this Court, asserting that the ALJ erred in assessing her

educational level. She alleges that there is not substantial evidence to support a

finding that she has a ninth-grade education versus a marginal education. She asks

us to reverse and remand the ALJ’s decision with directions to the Commissioner

to determine her functional grade level, and, if that level is different than her

numerical grade level, to take additional vocational testimony.

                                            II.

       We review the Commissioner’s legal conclusions de novo and we review

factual findings to determine whether they are supported by substantial evidence.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). An erroneous statement of fact by the ALJ is harmless error where the

error does not affect the outcome of the proceedings. Diorio v. Heckler, 721 F.2d
726, 728 (11th Cir. 1983).

       In determining whether a claimant is entitled to disability benefits, an ALJ

engages in a five-step process.3 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). In


3
 The ALJ first determines whether the claimant is currently working. 20 C.F.R. §§ 404.1564(a),
416.964(a). If she is not currently working, then step two asks whether she has “a severe
medically determinable physical or mental impairment that meets” certain duration requirements
                                              5
                Case: 18-14669       Date Filed: 09/03/2019      Page: 6 of 9


the fifth step, the only one at issue here, the ALJ must determine whether—

considering the claimant’s residual functional capacity, age, education, and work

experience—she can adjust to other work. Id. A claimant’s education means her

“formal schooling or other training that contributes to” her ability to meet

vocational requirements such as reasoning ability, communication skills, and

arithmetical ability. 20 C.F.R. §§ 404.1564(a), 416.964(a). A claimant’s formal

education that she completed many years before her impairment began, or unused

skills and knowledge that she gained from her formal education, may not

meaningfully contribute to her ability to work. Id. Accordingly, the numerical

grade level that a claimant completed may not represent her actual educational

abilities, which may be higher or lower. Id. Nonetheless, the SSA will use a

claimant’s numerical grade level to determine her educational abilities where there

is no other evidence to contradict it. Id.

       The SSA has established several categories to assist in evaluating a

claimant’s educational level. 20 C.F.R. §§ 404.1564(b), 416.964(b). Relevant to

this appeal, a claimant has a “marginal education” if she has an ability in


“or a combination of impairments that is severe and meets the duration requirement.” Id. If she
does have such an impairment, the ALJ proceeds to step three, which asks whether the
impairment meets certain severity requirements. Id. If the impairment is sufficiently severe,
then the ALJ must determine, in step four, whether the claimant possesses sufficient RFC to
continue doing her past relevant work. Id. Finally, if the claimant does not possess the RFC to
do her past relevant work, step five requires the ALJ to determine whether—considering the
claimant’s RFC, age, education, and work experience—she can adjust to other work. Id.

                                               6
                Case: 18-14669        Date Filed: 09/03/2019       Page: 7 of 9


reasoning, arithmetic, and language skills that allow her to perform simple,

unskilled jobs. Id. §§ 404.1564(b)(2), 416.964(b)(2). Generally, the SSA

considers formal schooling at a sixth-grade level or less as marginal education,

which is needed to do “simple unskilled types of jobs.” Id. In contrast, a claimant

has a “limited education” if she has an ability in reasoning, arithmetic, and

language skills, but not such that would permit her to perform most of the more

“complex job duties needed in semi-skilled or skilled jobs.” Id. §§ 404.1564(b)(3),

416.964(b)(3). The SSA generally considers formal schooling at the seventh-grade

through eleventh-grade levels as a limited education. Id.

       At the fifth step of the sequential analysis, the burden shifts to the

Commissioner to determine whether there is other work available “in significant

numbers in the national economy that the claimant could perform in spite of his

impairments.” 4 Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th

Cir. 2018). If such jobs exist, the claimant is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v), (g)(1); id. § 416.920(a)(4)(v), (g)(1). While the

Commissioner may prove the existence of jobs that the claimant can perform

through VE testimony, in order for the ALJ to rely on the VE’s testimony

regarding hypothetical jobs that the claimant could perform, the ALJ must pose a



4
 The claimant bears the burden in the first four steps of the analysis. Washington, 906 F.3d at
1359.
                                                7
              Case: 18-14669     Date Filed: 09/03/2019   Page: 8 of 9


hypothetical that adequately describes the claimant’s impairments and accurately

references her educational level, age, work skills, and experience. See Pendley v.

Heckler, 767 F.2d 1561, 1562–63 (11th Cir. 1985).

                                       III.

      Here, our affirmance is appropriate for several reasons. First, the ALJ’s

statement in his written decision that Knight had “at least a high school education”

is harmless error. See Diorio, 721 F.2d at 728. As Knight acknowledges in her

brief, the statement is contradicted elsewhere in the decision. Second, substantial

evidence supports the ALJ’s finding that Knight had a ninth-grade education:

(1) her July 2014 disability report states that she completed the ninth grade and did

not attend special-education courses; (2) she testified that she had completed the

ninth grade and attended some of the tenth grade; (3) although Knight testified that

she had been in special-education classes her school records do not indicate that

she took special-education courses; and (4) her school records do not otherwise

indicate that she functioned significantly below grade level. Lastly, even if

Knight’s school records had indicated that she had only a marginal education, the

VE identified only unskilled jobs for which a marginal education is sufficient. See

20 C.F.R. §§ 404.1564(b)(2), 416.964(b)(2). Thus, any error the ALJ may have

committed in finding that Knight had a limited education—instead of a marginal




                                          8
              Case: 18-14669   Date Filed: 09/03/2019   Page: 9 of 9


education—was harmless. See Diorio, 721 F.2d at 728. Accordingly, we affirm

the Commissioner’s denial of benefits.

      AFFIRMED.




                                         9